Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/14/2022.  Presently claims 1-31 are pending. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant argued that “the Office Action Summary does not acknowledge Applicant's claim for foreign priority under 35 U.S.C. § 119”.
In response to this argument, this is incorrect because the block 12-a of PTO-326 is marked (see the previous Non-final rejection PTO-326 section).
Applicant's arguments filed 02/14/2022 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.
Examiner Notice: The Examiner is advising the Applicant to contact the Examiner before file any response in order to discuss possible amendments in order to possible overcome the current rejection. 

With respect to rejection of independent claim 1 in view of the prior art of Van (US20130115351A1), in response to applicant's argument that the references fail In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The claim is rejected as filed, claim 1 is required a container module has a user selectable setting of a metered quantity and of a grinding degree;
The container module does not mean a programable controller that can be selected by the user,
Under broadest reasonable interpretation “a user selectable setting” can be interpreted as any means that used to select the setting,
Further, the prior art of Van discloses the user can selected the does (paragraphs 0091-0092 and figs.12A-12C: see the arrows of load-run);
Furthermore, grinding degree the prior art of Van discloses adjustment lock (104) to adjust the grind fineness setting by the consumer (paragraph 0070),
the prior art of Van discloses a metered quantity 
Claim 1 does not claim the location of the user-selectable settings of a metered quantity and of a grinding degree; and claim 1 does not recite the metered quantity can be changed;

Accordingly, this argument is not persuasive.


With respect to rejection of independent claim 1 in view of the prior art of Glucksman (US20020153438A1), the Applicant argued that the prior art of Glucksman does not teach or suggest “a setting of a metered quantity is chosen by the user, whereby this setting acts on the portioning device. There is no selectable setting of a metered quantity in Glucksman”.
In response to this argument, the claim is rejected as filed,
the independent claim 1 is required wherein the container module has user-selectable settings of a metered quantity and of a grinding, and wherein the setting of the metered quantity affects the portioning device and the setting of the grinding degree affects the grinder.
the prior art of Glucksman disclose a cover (14) is rotated by the user “corresponding to “user-selectable settings” to cooperate with distributer (60) “ “corresponding portioning” and to metering the coffee beans (paragraphs 0037-0041)

The argument above is also applied to the independent claim 31.
Accordingly, this argument is not persuasive.

With respect to rejection of independent claim 1 in view of the prior art of Glucksman (US20020153438A1), the Applicant argued that “in Glucksman, only the a removable container module formed by a coffee bean container AND a portioning device”.

In response to this argument, the element (fig.2: (13)) of the prior art of Glucksman is a common container module (see the previous Non-final rejection page 11) and the element (13) can be removed (paragraph 0042),
The Examiner did not use the element (27) as a removable container (see the previous Non-final rejection page 11)
The argument above is also applied to the independent claim 31.
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-9, 15-19 and 22-31 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Van (US20130115351A1).
Regarding claim 1, Van disclose a unit of a coffee apparatus (abstract and fig.1), comprising: 
a coffee bean container (figs.1 and 3: (7)) for storing the coffee beans (paragraphs 0066-0069), 
a portioning device (fig.3: (6)) for metering the coffee beans for the coffee beverage, and 
a grinder (fig.3: (28)) for grinding the metered coffee beans, 
wherein the coffee bean container and the portioning device are configured in a common container module (fig.1: (3)), 
wherein the unit has a module receptacle (figs.1-3: (4)) to which the container module (fig.1: (3)) when in use is connectable and from which said container module after use is removable (figs.1-2), 
wherein the container module has user-selectable settings (fig.3: (40)) of a metered quantity and of a grinding degree, and wherein the setting of the metered quantity affects the portioning device and the setting of the grinding degree affects the grinder (paragraph 0070: adjustment lock (104) to adjust the grind fineness setting by the consumer) (paragraphs 0027, 0085) (paragraphs 0091-0092 and figs.12A-12C: see the arrows of load-run).

Regarding claim 2, Van disclose wherein at least one of the setting of the metered quantity and the setting of the grinding degree is able to be carried out manually (paragraph 0070 and fig.3: (104)).

Regarding claim 3, Van disclose wherein at least one of the setting of the metered quantity and/or the setting of the grinding degree is able to be carried out prior to connecting the container module to the module receptacle (paragraphs 0070 and 0086-0089; and fig.3: the control device unit (104) is capable to be set the grinding prosecco before connecting the container).

Regarding claim 4, Van disclose wherein at least one of the setting of the metered quantity and/or the setting of the grinding degree is able to be carried out after connecting the container module to the module receptacle (paragraphs 0070 and 0086-0089; fig.3: (104)).

Regarding claim 5, Van disclose wherein the module receptacle (figs1-3: (4)) establishes a connection between the portioning device (fig.3: (6)) and the grinder (fig.3: (28)), and wherein the module receptacle and the grinder are disposed on or in a housing of the coffee apparatus (figs1-3: the housing of the element (4)).

Regarding claim 6, Van disclose wherein the container module has a writable data memory for communicating with a read/write unit of the module receptacle, and 


Regarding claim 7, Van disclose wherein the settings of the metered quantity and of the grinding degree are performed mechanically, and 
wherein the effect of the settings takes place mechanically at least on one of the portioning device and the grinder. (Paragraphs 0085-0089 and claims 42-45).

Regarding claim 8, Van disclose wherein the module receptacle has a sensor for detecting the setting of the grinding degree on the container module, and wherein the sensor communicates with a control system of the apparatus (Paragraph 0085)

Regarding claim 9, Van disclose wherein the portioning (fig.3: (6)) device after connecting the container module to the module receptacle is activatable by means of a drive (fig.3: (17) for driving the element (6)) which is external to the container module, so as to provide a selected metered quantity in the portioning device and to supply said metered quantity to the grinder (paragraphs 0067, 0069 and 0087).

Regarding claim 15, Van disclose wherein the grinder has two grinding disks (fig.3B: (102) and (109)), 
wherein at least one of the two grinding disks as a function of the setting of the grinding degree is displaceable when or after connecting the container module to the 
Regarding claim 16, Van disclose wherein the container module has a grinding degree setting device which when connecting the container module to the module receptacle is able to be mechanically and operatively connected to the grinder, on account of which the spacing of grinding disks of the grinder is varied (paragraph 0070: the element (104) for adjusting the grind fineness).

Regarding claim 17, Van disclose wherein the setting of the grinding degree on the container module is able to be operatively connected to a rotatable setting disk of the module receptacle, wherein the setting disk is operatively connected to a rotatable union nut of the grinder, and wherein a first grinding disk by virtue of the rotation of the union nut is displaceable relative to a second grinding disk such that the spacing of said disks is varied (paragraph 0070 and fig.3B: see the configuration of the element (104) for adjusting the grind fineness, the element (104) is rotatable and the top part is a rotatable nut) ).

Regarding claim 18, Van disclose wherein the first grinding disk is a non-rotating fixed grinding disk (fig.3B: (102)), and the second grinding disk (fig.3B: (109)) is a rotating race grinding disk (paragraph 0070).

Regarding claim 19, Van disclose wherein the container module has a setting means for setting the grinding degree, and wherein said setting means is disposed on a 

Regarding claim 22, Van disclose wherein the setting of the grinding degree is manually variable in the case of a mounted container module paragraph 0070: the element (104) for adjusting the grind fineness).

Regarding claim 23, Van disclose wherein the setting of the grinding degree in the case of a mounted container module is variable in the direction of a finer grinding degree as well as in the direction of a coarser grinding degree paragraph 0070: the element (104) for adjusting the grind fineness).
.
Regarding claim 24, Van disclose wherein a rotation safeguard which prevents the portioning device from being prematurely emptied is present (paragraph 0069: the edge (22) having a small trickle to avoid the uncontrolled entering of coffee beans in the chamber (15) when the element (11) is not rotating).
Regarding claim 25, Van disclose wherein the coffee bean container is releasably connected to the portioning device (figs.1-3: and paragraphs 0065-0069: the elements (6) and (7) are two independent separated parts), and 
wherein the portioning device (fig.3: (6)) conjointly with a grinding degree setting device (fig.3: (40)) for setting the grinding degree forms a sub-module which is configured for connecting to the module receptacle (fig.3: (4)) 

Regarding claim 26, Van disclose wherein the grinder has a conveying rotor which drives the grinding disks, wherein the conveying rotor is disposed so as to run almost or exactly horizontally (paragraph 0070 and fig.3B: (101) is disposed horizontally).

Regarding claim 27, Van disclose wherein the grinder has a bean inlet duct (fig.3: (25)) which is configured so as to be arcuate (paragraph 0070).

Regarding claim 28, Van disclose wherein the grinder has a conveying rotor which drives the grinding disks, wherein the conveying rotor is disposed so as to run almost or exactly horizontally (paragraph 0070 and fig.3B: (101) is disposed horizontally),
and wherein the conveying rotor extends into the bean inlet duct (figs.3-3B: the motor (101) is connecting for rotating the element (107), the element (107) is extended to the inlet (25)).

Regarding claim 29, Van disclose container module comprising a coffee bean container (figs.1 and 3: (7)) for storing the coffee beans and a portioning device (fig.3: (6)) for metering the coffee beans for the single portion (paragraphs 0066-0069), 
wherein the container module (figs.1 and 3: (7)) has connecting means for releasably connecting to the module receptacle (figs.1-3: (4)) of the coffee apparatus (figs.1-2), 


Regarding claim 30, Van disclose wherein the container module has a grinding degree setting device for setting the grinding degree, and 
wherein the grinding degree setting device, which when connecting the container module to the module receptacle is able to be mechanically and operatively connected to the grinder, on account of which the spacing of grinding disks of the grinder is varied (paragraph 0070: the element (104) for adjusting the grind fineness).

Regarding claim 31, Van disclose a unit of a coffee apparatus (abstract), comprising:
a coffee bean container (figs.1 and 3: (7)) for storing the coffee beans (paragraphs 0066-0069),
a portioning device (fig.3: (6)) for metering the coffee beans for the coffee beverage, and 
a grinding degree setting device (fig.3B: (104)) for mechanically and operatively connecting to a grinder (fig.3: (28)) for grinding the metered coffee beans paragraph 0070: the element (104) for adjusting the grind fineness ), 
wherein the coffee bean container and the portioning device are configured in a common container module (fig.1: (3)), 

wherein the container module has user-selectable settings (fig.3: (40)) of a metered quantity and of a grinding degree, and wherein the setting of the metered quantity affects the portioning device and the setting of the grinding degree affects the grinder (paragraph 0070: adjustment lock (104) to adjust the grind fineness setting by the consumer) (paragraphs 0027, 0085) (paragraphs 0091-0092 and figs.12A-12C: see the arrows of load-run).

Claims 1, 10-14 and 19-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Glucksman (US20020153438A1).
Regarding claim 1, Glucksman disclose a unit of a coffee apparatus (abstract and fig.1), comprising: 
a coffee bean container (fig.2 (31)) for storing the coffee beans (paragraph 0027), 
a portioning device (fig.2: (60)) for metering the coffee beans for the coffee beverage (paragraph 0032), and 
a grinder (fig.2: (24) and (25)) for grinding the metered coffee beans (paragraph 0026), 
wherein the coffee bean container and the portioning device are configured in a common container module (fig.2: (13)), 

wherein the container module has user-selectable settings of a metered quantity (paragraph 0037 and figs.6-6D) and of a grinding degree (paragraph 0026 and fig.2: (26)), and wherein the setting of the metered quantity affects the portioning device (paragraph 0037-0041: a cover (14) is rotated by the user “corresponding to “user-selectable settings” to cooperate with distributer (60) “ “corresponding portioning” and to metering the coffee beans) and the setting of the grinding degree affects the grinder (paragraphs 0026).

Regarding claim 10, Glucksman disclose wherein the portioning device (fig.3: (60)) has a metering chamber (fig.3: the chamber between the element (60) and element (40)), and 
wherein the received volume of the metering chamber is variable for the purpose of setting the metered quantity (paragraph 0037-0040 and figs.6-6D: eight elements (37), depending on the number of the rotation of  disk (40) to align the opening (50) with one of the elements (37) to control the amount of the beans  that drop to the hopper (17)).

Regarding claim 11, Glucksman disclose wherein the portioning device has a first rotating disk (figs.2-3 and 5: (60)) and a second rotating disk (figs.2-3 and 4: (40)), 
said first rotating disk (figs.2-3 and 5: (60)) and said second rotating disk (figs.2-3 and 4: (40)) being conjointly rotatable relative to the coffee bean container (fig.2: (13)) and relative to a base (fig.3: (31)) of the portioning device, 
wherein the metering chamber is configured between the first rotating disk and the second rotating disk (fig.3: the chamber between the element (40) and element (60)), and 
wherein the metering chamber, depending on the rotary position of the first rotating disk and the second rotating disk, is open in relation to either of the two components of coffee bean container and grinder and closed in relation to the other of said two components (paragraph 0037-0040 and figs.6-6D: eight elements (37), depending on the number of the rotation of  disk (40) to align the opening (50) with one of the elements (37) “open” and other elements are closed;  to control the amount of the beans  that drop to the hopper (17)).

Regarding claim 12, Glucksman disclose wherein the portioning device has a first chamber part (fig.3: the chamber of the element (40)) and a second chamber part (fig.3: the chamber of the element (60)), 
said chamber parts being mutually displaceable in the axial direction (paragraph 0034: knob (70) to adjust the element (40) with relative to the element (60)), 

wherein the metering chamber, depending on a rotary position of at least one of the two chamber parts, is open in relation to either of the two components of coffee bean container and grinder and closed in relation to the other of said two components paragraph 0037-0040 and figs.6-6D: eight elements (37), depending on the number of the rotation of  disk (40) to align the opening (50) with one of the elements (37) “open” and other elements are closed;  to control the amount of the beans  that drop to the hopper (17)).

Regarding claim 13, Glucksman disclose wherein a setting ring (fig.2: (14)) which for setting the metered quantity is disposed so as to be rotatable on a circumference of the coffee bean container is present (paragraph 0039).

Regarding claim 14, Glucksman disclose wherein the setting ring (fig.2: (14)) is rotatable relative to the coffee bean container (fig.2 (31)).

Regarding claim 19, Glucksman disclose wherein the container module has a setting means for setting the grinding degree (figs.1 and 2: the knob (15) is controlling the element (26) for controlling the size of the ground material), and 
wherein said setting means (fig.1: (15)) is disposed on a lower side or on the circumference of the container module (fig.2: (13)) (paragraph 0026).

Regarding claim 20, Glucksman disclose wherein the setting means is a setting ring (fig.2: (26)) which is disposed so as to be rotatable on a circumference of the coffee bean container.

Regarding claim 21, Glucksman disclose wherein the setting ring (fig.2: (26)) for setting the grinding degree is rotatable relative to the coffee bean container.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/Primary Examiner, Art Unit 3753